DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 10-26-2021, overcomes the examiner’s rejection.  He allows claims 1, 5-14 and 17-26 and cancels claims 2-4 and 15-16.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  No other issues exist.
	- A terminal disclimer has been received/approved and this overcomes 
	  the double patenting rejection.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a method of detecting common path distortion (CPD) in a hybrid- fiber coax (HFC) network that includes a headend, a coaxial cable plant, and a remote physical layer (PHY) device coupled between the headend and the coaxial cable plant, 
> The ability for the remote PHY device including a forward signal transmitter, a return signal receiver having an adjustable capturing bandwidth, 
> The ability for a diplexer having forward and return legs, a forward path defined between the forward signal transmitter and the forward leg, and a return path defined between the return signal receiver and the return leg, 
> The ability for the return signal receiver receiving a return signal from the coaxial cable plant via the return leg of the diplexer and the return path, the forward signal transmitter providing a forward signal to the coaxial cable plant via the forward path and the forward leg of the diplexer, 
> The ability for a portion of the forward signal leaking through the return leg of the diplexer and traveling over the return path to the return signal receiver, the return signal containing an actual CPD signal generated by an interaction between the forward signal and a CPD source in the coaxial cable plant, 
> The ability for the forward signal propagating from the remote PHY device to the CPD source and the actual CPD signal propagating from the CPD source to the remote PHY device all within a round-trip interval, 
> The ability for said method comprising the steps of:
(a) adjusting the capturing bandwidth of the return signal receiver of the remote PHY device to include both the return signal and a range of frequencies of the leaked forward signal; 
(b) operating the return signal receiver to synchronously capture the return signal and the range of frequencies of the leaked forward signal over a limited capture duration of at least the round-trip interval; and 
(c) detecting the actual CPD signal by processing the leaked forward and the return signals captured in step (b); 
> The ability for transmitting the return and the leaked forward signals captured in step (b) to the headend of the HFC network; and 
> The ability for wherein step (c) is performed at the headend or in a device communicating with the headend; and 
> The ability for wherein step (c) includes:2Application No. 16/809,671Docket No.: 2074_016CON Amendment dated October 26, 2021 Reply to Office Action of August 10, 2021 
(i) generating from the captured leaked forward signal a reference CPD signal that substantially simulates the actual CPD signal; 
(ii) performing a cross-correlation of the reference CPD signal and the captured return signal to produce a correlation peak associated with the actual CPD signal; and 
(iii) detecting the actual CPD signal from the correlation peak.

5.  Note that prior art, AAPA, Williams, Zinevitch#1, Filopovic, Zinevitch#2, Liu , Gotwals and Chapman, which was/were applied in the Non-Final Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.

6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:
US 20170179981    SYSTEM AND METHOD FOR HETERODYNED COMMUNICATION


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414